Citation Nr: 0713943	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO. 05-06 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for the veteran's cause 
of death.   

2.  Entitlement to restoration of service connection for 
post-traumatic stress disorder (PTSD), for accrued benefits 
purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


REMAND

The veteran served on active duty from December 1962 to 
December 1964.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  The veteran died in April 2003.  The appellant 
is the widow of the veteran.  

In response to a June 2003 letter from the RO to the 
appellant which included a request for information regarding 
treatment of the veteran, the appellant submitted a VA Form 
21-4142 dated in June 2003, which indicated that the veteran 
had been treated at a VA facility through his death in April 
2003.  Although VA has a duty to assist a claimant in 
obtaining evidence to substantiate her claim (see 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159), nothing in the claims folder 
indicates that the RO requested VA treatment records.  The 
most recent VA treatment records are dated in 2002.  VA 
treatment records are deemed to be within the control of VA 
and should have been included in the record, as they may be 
determinative of the claim.  Therefore a remand is necessary 
for the purpose of obtaining such records.  See Bell v. 
Derwinski, 2 Vet. App. 492 (1992).

The appellant's claim, filed in a VA Form 21-534 received in 
May 2003, included a claim for accrued benefits.  Although 
the July 2003 rating decision did not discuss entitlement to 
accrued benefits, the RO informed the appellant by a letter 
dated July 11, 2003 that that it had denied her claim for DIC 
and for accrued benefits.  The appellant's notice of 
disagreement (NOD) filed in November 2003 specifically 
disagrees with the denial of both DIC and accrued benefits, 
but the statement of the case (SOC) issued in December 2004 
concerns only the denial of service connection for the cause 
of the veteran's death.  The claim must be remanded to allow 
the RO to provide the appellant with a SOC concerning the 
denial of accrued benefits.  Manlincon v. West, 12 Vet. App. 
238, 240-41 (1999).  However, the issue will be returned to 
the Board after issuance of the SOC only if perfected by the 
filing of a timely substantive appeal.  See Smallwood v. 
Brown, 10 Vet. App. 93, 97 (1997).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant with notice 
that complies with 38 C.F.R. § 3.159 and 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

2.  Assist the appellant in obtaining 
evidence by seeking medical records of 
the veteran's treatment at VA hospitals 
and other VA medical facilities from 2002 
to April 2003.  Associate any evidence 
obtained with the claims folder.  

3.  Undertake all actions required by 38 
C.F.R. § 19.26, including issuance of an 
SOC, so that the appellant may have the 
opportunity to complete an appeal on the 
issue of entitlement to accrued benefits 
by filing a timely substantive appeal.

4.  Thereafter, readjudicate the claim.  
If any sought benefit is denied, issue 
the appellant a supplemental statement of 
the case.  After the appellant has been 
given an opportunity to respond, the 
claims file should be returned to this 
Board for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



